
	
		I
		112th CONGRESS
		1st Session
		H. R. 1133
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to enter into agreements with States and
		  nonprofit organizations to collaborate in the provision of case management
		  services associated with certain supported housing programs for veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Our Homeless Veterans Act of
			 2011.
		2.Collaboration in
			 provision of case management services to veterans in supported housing
			 program
			(a)Collaboration
			 authorized
				(1)In
			 generalSubchapter V of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						2045.Collaboration
				in provision of case management services to veterans in supported housing
				program
							(a)In
				generalThe Secretary may enter into agreements with eligible
				entities to collaborate in the provision of case management services as part of
				the supported housing program carried out under section 8(o)(19) of the United
				States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) to expand and improve the
				provision of supported housing services and related outreach to veterans,
				including veterans who live in rural areas or underserved veterans who live in
				metropolitan areas or on Indian lands.
							(b)Eligible
				entitiesFor purposes of this section, an eligible entity is any
				entity that—
								(1)is—
									(A)a State or local
				government agency;
									(B)a tribal
				organization (as such term is defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b)); or
									(C)a nonprofit
				organization;
									(2)has the capacity
				(as determined by the Secretary) to collaborate in the provision of case
				management services as described in subsection (a); and
								(3)agrees—
									(A)to ensure access
				to case management services to veterans described in subsection (a) on an
				as-needed basis;
									(B)to maintain
				referral networks for homeless veterans for purposes of assisting such veterans
				in demonstrating eligibility for assistance and additional services under
				entitlement and assistance programs available for such veterans, and to
				otherwise aid such veterans in obtaining such assistance and services;
									(C)to ensure the
				confidentiality of records maintained by the entity on veterans receiving
				services through the supported housing program described in subsection
				(a);
									(D)to establish such
				procedures for fiscal control and fund accounting as the Secretary considers
				appropriate to ensure proper disbursement and accounting of funds under the
				agreement entered into by the entity under this section;
									(E)to submit to the
				Secretary each year, in such form and such manner as the Secretary may require,
				a report on the collaboration undertaken by the entity under this section,
				including a description of—
										(i)the services and
				assistance provided to veterans as part of such collaboration; and
										(ii)the specific
				goals set by the entity for the provision of such services and assistance and
				whether the entity achieved such goals; and
										(F)to meet such other
				requirements as the Secretary considers appropriate for purposes of this
				section.
									(c)Selection of
				eligible entities(1)Not later than one year
				after the date of the enactment of this section, the Secretary shall establish
				a process for the receipt and consideration of proposals submitted under
				paragraph (2), including the appropriate form, manner, and time for submittal
				of such proposals.
								(2)An eligible entity seeking to enter
				into an agreement under this section shall submit to the Secretary a proposal
				therefor in accordance with the process established by the Secretary pursuant
				to paragraph (1).
								(3)Each proposal submitted under
				paragraph (2) shall set forth a description of the collaboration proposed to be
				undertaken by the entity concerned, including the following:
									(A)A description of the region in which
				the entity proposes to collaborate in the provision of case management services
				described in subsection (a), including a description of resources and services
				already available to veterans described in such subsection in such region and a
				description of any gaps in such resources and services available to veterans in
				such region.
									(B)A description of the veterans
				described in subsection (a) in the region described in subparagraph (A) and the
				needs of such veterans for supported housing services.
									(C)A description of the capacity of the
				entity to provide services to veterans described in subparagraph (B) to meet
				their needs for the services described in such subparagraph.
									(D)Plans, specifications, and a schedule
				for the provision of case management services under subsection (a).
									(d)Case management
				servicesFor purposes of this section, case management services
				include the following:
								(1)Personal health
				and development assistance, including such assistance relating to the
				following:
									(A)Health care and
				referrals for health care.
									(B)Mental
				health.
									(C)Substance
				abuse.
									(D)Counseling.
									(E)Family
				support.
									(F)Benefits and
				employment counseling.
									(G)Job training and
				placement.
									(H)Education on
				personal finance.
									(I)Hygiene
				facilities.
									(J)Meals.
									(K)Transportation.
									(2)Housing assistance
				for veterans, including:
									(A)Assistance
				locating affordable housing, assistance with scheduling appointments to view
				available housing, accompanying veterans when viewing available housing,
				assistance with negotiating leases, and assistance with reviewing tenant
				leases.
									(B)Rental and rent
				subsidies.
									(C)Assistance in
				working with public housing agencies.
									(D)Assistance in
				understanding lease terms and landlord and tenant laws.
									(E)Assistance in
				understanding fair housing laws.
									(F)Assistance in the
				resolution or prevention of mortgage delinquency, including assistance with
				matters relating to default, foreclosure, loss mitigation, budgeting, and
				credit.
									(G)Assistance with
				home maintenance and financial management.
									(H)Such other
				assistance in connection with locating housing and maintaining housing
				stability as the Secretary considers appropriate.
									(3)Such other case
				management services, outreach, and other services as the Secretary considers
				appropriate.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2044 the
			 following new item:
					
						
							2045. Collaboration in
				provision of case management services to veterans in supported housing
				program.
						
						.
				(b)Report
				(1)In
			 generalNot later than two years after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the collaboration of the Secretary in the provision of case
			 management services under section 2045 of title 38, United States Code (as
			 added by subsection (a)).
				(2)ElementsThe
			 report under paragraph (1) shall include the following:
					(A)The number of
			 eligible entities with whom the Secretary has entered into an agreement under
			 section 2045 of title 38, United States Code (as so added).
					(B)A description of
			 the geographic regions in which such eligible entities provide services under
			 such section.
					(C)The number of
			 veterans who received case management services from eligible entities under
			 such section, disaggregated by—
						(i)underserved
			 veterans in metropolitan areas;
						(ii)underserved
			 veterans who live on Indian lands; and
						(iii)veterans in
			 rural areas.
						(D)An assessment of
			 the feasibility and advisability of entering into agreements with eligible
			 entities under such section.
					(E)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate for the improvement of the authorities on collaboration
			 in the provision of case management services under such section.
					3.Distribution of rental
			 vouchers to veterans in rural areas and underserved veterans in metropolitan
			 areas
			(a)In
			 generalSubchapter V of chapter 20 of title 38, United States
			 Code, as amended by section 2(a)(1), is further amended by adding at the end
			 the following new section:
				
					2046.Distribution
				of rental vouchers to veterans in rural areas and underserved veterans in
				metropolitan areas
						(a)In
				generalThe Secretary shall, in consultation with the Secretary
				of Housing and Urban Development, ensure that the distribution of vouchers to
				veterans under the supported housing program carried out under section 8(o)(19)
				of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) meets the
				needs of veterans in rural areas and underserved veterans in metropolitan areas
				or on Indian lands in each region of the United States by using—
							(1)statistical data
				and analysis;
							(2)recommendations
				from any recipients of grants under the Continuum of Care Program set forth
				under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11381 et seq.); or
							(3)such other means
				as Secretary considers appropriate.
							(b)Agreements with
				nonprofit and State and local government agenciesThe Secretary
				shall consider how agreements under section 2045(a) of this title can be used
				to ensure the distribution of vouchers as described in subsection (a) of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2045, as
			 added by section 2(a)(2), the following new item:
				
					
						2046. Distribution of rental
				vouchers to veterans in rural areas and underserved veterans in metropolitan
				areas.
					
					.
			
